 

Exhibit 10.1

[g14431kai001.gif]

 

 

January 7, 2008

 

Mr. Russell A. Whitney
1612 E. Cape Coral Blvd.
Cape Coral, FL  33904

 

                RE:          Termination of Employment Agreement

 

Dear Mr. Whitney:

 

Reference is made to that certain Employment Agreement (“Employment Agreement”),
dated as of June 30, 2003, by and between Whitney Education Group, Inc. (“WEG”),
a Florida corporation, a wholly-owned subsidiary of Whitney Information
Network, Inc. (“WIN”), a Colorado corporation (together, WEG and WIN along with
each of their wholly-owned subsidiaries are referred to herein collectively as
the “Company”), and Russell A. Whitney.

 

This letter agreement will confirm that you have informed the Company of your
resignation as Chief Executive Officer of the Company, and of the termination of
the Employment Agreement, both effective as of December 31, 2007.  The Board of
Directors accepts your resignation.  Furthermore, the Board of Directors of WEG
and the Special Committee of the Board of Directors of WIN have determined that
for purposes of the Employment Agreement your resignation will be treated as a
“Termination Other Than For Cause” under Section 2.4 of the Employment
Agreement.  The parties have agreed that WIN will pay severance compensation in
the amount of $1,950,000 in twelve, equal monthly installments of $162,500 to
you over a period of 12 months, the first such payment to be made January 1,
2008 and continuing on the first day of each calendar month thereafter, less
applicable taxes and withholdings (“Severance Compensation”); except that
consistent with the Company’s past practice, you at your option may at any time
request that the balance of the Severance Compensation be paid to you in a lump
sum within 30 days following your written request.  To secure its obligation to
pay the Severance Compensation to you, the Company agrees to place a lien
immediately upon its Citation VII aircraft (Serial Number 650-7068, Tail # N7AB)
in your favor.  You agree to terminate this lien immediately upon the payment in
full of the Severance Compensation to you.  If the aircraft is sold by the
Company at any time prior to the payment in full of the Severance Compensation,
you agree to terminate your lien and the Company agrees that the balance of the
then unpaid Severance Compensation will be accelerated and paid to you from the
proceeds of the sale of the aircraft at that time.

 

You acknowledge that you have been paid all salary and bonuses and any and all
other pay and incentives due to you under the Employment Agreement or otherwise,
except those payments otherwise payable under this letter agreement; that you
have been provided with all leave (including leave under the Family and Medical
Leave Act) to which you may have been entitled, if any; and that you have not
suffered any workplace illness or injury other than any injury or illness of
which you have already advised the Company about, if any.  Furthermore, you
hereby affirm, to the best of your knowledge as of the date hereof, that you at
present are not aware of any potential claims or causes of action that you may
have against the Company.  Neither this letter agreement, nor anything contained
herein, shall be construed as an admission or concession by the Company or by
you of any liability, unlawful conduct, or wrongdoing whatsoever.

 

--------------------------------------------------------------------------------


 

Please be advised that, under the terms of that certain Confidentiality,
Non-Compete and Non-Solicitation Agreement by and between you and WEG, you are
and remain subject to certain post-termination restrictive covenants.

 

Notwithstanding the termination of the Employment Agreement, the Company agrees
that it will indemnify and hold you harmless to the fullest extent permitted by
applicable law under Section 7.10 of the Employment Agreement and under
Article VI of the Bylaws of WIN.  Without limiting the foregoing, you shall be
entitled to advancement of your fees and expenses of legal counsel, incurred in
connection with any legal proceeding arising out of or relating to your service
as an officer, director or employee of the Company.  Your acceptance of this
letter constitutes your undertaking to repay any sums advanced in the event so
ordered by a court of competent jurisdiction.

 

You acknowledge by signing below that you have read this letter agreement in its
entirety, understand all of its terms, and knowingly and voluntarily assent to
those terms.  You further acknowledge that you have been advised of your right
to consult with counsel in connection with this letter agreement, and that you
have consulted with your own counsel.

 

Please sign and date this agreement in the space provided and return the
original to WIN within seven (7) days.

 

Very truly yours,

 

WHITNEY INFORMATION NETWORK, INC.

 

By:

 

Name:

Title:

 

WHITNEY EDUCATION GROUP, INC.

 

By:

 

Name:

Title

 

ACKNOWLEDGED AND AGREED:

 

 

Russell A. Whitney

 

Date:

 

 

--------------------------------------------------------------------------------